             Case 19-14597-mkn         Doc 18    Entered 09/10/19 16:22:03        Page 1 of 7



1
     BRIAN D. SHAPIRO                                            E-Filed: September 10, 2019
2    Trustee in Bankruptcy
     510 S. 8th Street
3
     Las Vegas, NV 89101
4    (702) 386-8600 Fax (702) 383-0994
     trustee@trusteeshapiro.com
5

6

7                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
8
     In re                                               Case No.: 19-14597 MKN
9
                                                         Chapter 7
10           PARNELL COLVIN, III,
                                                         EX PARTE MOTION FOR FORMAL
11                                 Debtor(s)             DISMISSAL OF CHAPTER 7 CASE
                                                         PURSUANT TO 11 U.S.C. §521(i) AND 11
12
                                                         U.S.C. §109(h)
13
             COMES NOW BRIAN D. SHAPIRO, Chapter 7 Trustee requesting the Court to formally
14
     dismiss the above entitled case pursuant to 11 U.S.C. §521(i) for the following reasons:
15

16           1. The Debtor has failed to timely file the following:

17                  a. Schedules C and E/F
18
                    b. Declaration Re: Schedules
19
                    c. Statement of Financial Affairs
20
                    d. Statement of Intention
21

22                  e. Verification of Creditor Matrix

23                  f. Statement of Current Monthly Income and Means Test Calculation
24
                    g. Certification of Credit Counseling1
25

26

27

28           An order granting Debtor’s certification of exigent circumstances was entered on July
             1

     19, 2019, however, that deadline has expired. [DE 7]
            Case 19-14597-mkn         Doc 18      Entered 09/10/19 16:22:03          Page 2 of 7



1
           2. The forty-five (45) day period expired September 2, 2019.
2
           3. The Trustee requests the Court to take judicial Notice of the Docket as evidence in
3

4              support of this request. A copy of the docket is attached hereto as Exhibit “1”.

5          4. 11 U.S.C. §521(i) states that (1) Subject to paragraphs (2) and (4) and
6
               notwithstanding Section 707(a), if an individual debtor in a voluntary case under
7
               Chapter 7 or 13 fails to file all of the information required under subsection (a)(1)
8
               within 45 days after the date of filing the petition, the case shall be automatically
9

10             dismissed on the 46th day after the date of filing of the petition.

11         5. 11 U.S.C. §109(h) states that – Subject to paragraphs (2) and (3), and notwithstanding
12
               any other provision of this section other than paragraph (4) of this subsection, an
13
               individual may not be a debtor under this title unless such individual has, during the
14
               180-day period ending on the date of filing of the petition by such individual,
15

16             received from an approved nonprofit budget and credit counseling agency described

17             in section 111(a) an individual or group briefing (including a briefing conducted by
18
               telephone or on the Internet) that outlined the opportunities for available credit
19
               counseling and assisted such individual in performing a related budget analysis.
20
           WHEREFORE, the Chapter 7 Trustee requests the Court to formally dismiss this case.
21

22

23   Dated: September 10, 2019
24                                                        /s/ Brian D. Shapiro
                                                          BRIAN D. SHAPIRO
25                                                        Trustee
26

27

28
Case 19-14597-mkn   Doc 18   Entered 09/10/19 16:22:03   Page 3 of 7




                EXHIBIT 1
LIVE ECF                                                                                   Page 1 of 4
           Case 19-14597-mkn        Doc 18    Entered 09/10/19 16:22:03      Page 4 of 7


                                                    PRIORFILING, DebtEd, BAPCPA, MEANSU


                                 U.S. Bankruptcy Court
                              District of Nevada (Las Vegas)
                           Bankruptcy Petition #: 19-14597-mkn
                                                                             Date filed: 07/18/2019
Assigned to: MIKE K. NAKAGAWA                                             341 meeting: 08/26/2019
Chapter 7                                          Deadline for objecting to discharge: 10/25/2019
Voluntary
No asset



Debtor                                                  represented by PARNELL COLVIN, III
PARNELL COLVIN, III                                                    PRO SE
6681 TARA AVE.
LAS VEGAS, NV 89146
CLARK-NV
SSN / ITIN: xxx-xx-0590

Trustee
BRIAN D. SHAPIRO
510 S. 8TH STREET
LAS VEGAS, NV 89101
(702) 386-8600

U.S. Trustee
U.S. TRUSTEE - LV - 7
300 LAS VEGAS BOULEVARD, SO.
SUITE 4300
LAS VEGAS, NV 89101


   Filing Date            #                                    Docket Text

                              1          Chapter 7 Voluntary Petition Individual. Fee Amount $0.
                              (30 pgs)   Request for in forma pauperis waiver. Filed by PARNELL
 07/18/2019                              COLVIN, III . (mag) (Entered: 07/18/2019)

                              2          Meeting of Creditors and Notice of Appointment of Trustee
                              (2 pgs)    BRIAN D. SHAPIRO, . 341 meeting to be held on
                                         08/26/2019 at 11:00 AM at 341s - Foley Bldg,Rm 1500.
                                         Deadline to Object to Debtor's Discharge or to Challenge
                                         Dischargeability of Certain Debts due by 10/25/2019.
 07/18/2019                              (Entered: 07/18/2019)

                              3          Statement of Social Security Number(s). This document
                                         contains sensitive information and cannot be viewed by




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?976895832969005-L_1_0-1                      9/10/2019
LIVE ECF                                                                                   Page 2 of 4
           Case 19-14597-mkn         Doc 18   Entered 09/10/19 16:22:03      Page 5 of 7



                                        the public. Filed by PARNELL COLVIN, III (mag)
 07/18/2019                             (Entered: 07/18/2019)

                            4           Application for Waiver of the Chapter 7 Filing Fee for
                            (4 pgs)     Individuals Who Cannot Pay the Filing Fee in Full or in
                                        Installments with Proposed Order Filed by PARNELL
 07/18/2019                             COLVIN, III (mag) (Entered: 07/18/2019)

                            5           Set Deficient Filing Deadlines. Incomplete Filings due by
                                        8/1/2019. Verification of Creditor Matrix due by 8/1/2019.
                                        Schedule C due by 8/1/2019. Schedule D due by
                                        8/1/2019.Schedule E/F due by 8/1/2019. Declaration Re:
                                        Schedules due by 8/1/2019. Statement of Financial Affairs
                                        due by 8/1/2019. Statement of Intent due by 8/19/2019.
                                        Statement of Current Monthly Income and Means Test Form
 07/18/2019                             122A-1 Due: 8/1/2019. (mag) (Entered: 07/18/2019)

                            6           Notice of Incomplete and/or Deficient Filing. (mag)
 07/18/2019                 (2 pgs)     (Entered: 07/18/2019)

                                        Notice of Debtor's Prior Filing for debtor III COLVIN,
                                        PARNELL Case Number 17-10614, Chapter 7 filed in
                                        Nevada Bankruptcy Court on 02/13/2017 , Dismissed for
                                        Other Reason on 10/31/2017; Case Number 13-33280,
                                        Chapter 7 filed in Oregon Bankruptcy Court on 05/23/2013;
                                        Case Number 15-12810, Chapter 7 filed in Nevada
                                        Bankruptcy Court on 05/15/2015 , Dismissed for Failure to
                                        File Information on 07/06/2015.(Admin) (Entered:
 07/19/2019                             07/19/2019)

                            7           Order on Debtor's Certification of Exigent Circumstances
                            (1 pg)      (BNC) (Related document(s)1 Voluntary Petition 7 filed by
                                        Debtor PARNELL COLVIN, III.) (lms) (Entered:
 07/19/2019                             07/19/2019)

                            8           Order Granting Debtor's Application for Waiver of the
                            (1 pg)      Chapter 7 Filing Fee (Related Doc # 4) (lms) (Entered:
 07/19/2019                             07/19/2019)

                            9           BNC Certificate of Mailing (Related document(s)2 Meeting
                            (3 pgs)     of Creditors Chapter 7 No Asset (BNC)) No. of Notices: 8.
 07/20/2019                             Notice Date 07/20/2019. (Admin.) (Entered: 07/20/2019)

                            10          BNC Certificate of Mailing. (Related document(s)6
                            (3 pgs)     Incomplete and/or Deficient Filing-Ch 7 Individual (BNC))
                                        No. of Notices: 1. Notice Date 07/20/2019. (Admin.)
 07/20/2019                             (Entered: 07/20/2019)




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?976895832969005-L_1_0-1                        9/10/2019
LIVE ECF                                                                                          Page 3 of 4
           Case 19-14597-mkn         Doc 18      Entered 09/10/19 16:22:03          Page 6 of 7



                             11           BNC Certificate of Mailing - pdf (Related document(s)8
                             (2 pgs)      Order on Debtor's Application for Waiver of the Chapter 7
                                          Filing Fee (BNC)) No. of Notices: 1. Notice Date
 07/21/2019                               07/21/2019. (Admin.) (Entered: 07/21/2019)

                             12           BNC Certificate of Mailing - pdf (Related document(s)7
                             (2 pgs)      Order on Debtor's Certification of Exigent Circumstances)
                                          No. of Notices: 8. Notice Date 07/21/2019. (Admin.)
 07/21/2019                               (Entered: 07/21/2019)

                             13           Order Reassigning Case to Bankruptcy Judge MIKE K.
 07/22/2019                               NAKAGAWA. (vap) (Entered: 07/22/2019)

                             14           Motion to Extend Automatic Stay with Proposed Order
                             (2 pgs)      Filed by PARNELL COLVIN, III (ccc) (Entered:
 08/09/2019                               08/12/2019)

                             15           Notice of Hearing Hearing Date: 9/11/2019 Hearing Time:
                             (2 pgs)      2:30 pm Filed by PARNELL COLVIN, III (Related
                                          document(s)14 Motion to Extend Automatic Stay filed by
                                          Debtor PARNELL COLVIN, III) (ccc) (Entered:
 08/09/2019                               08/12/2019)

                             16           Hearing Scheduled/Rescheduled. Hearing scheduled
                                          9/11/2019 at 02:30 PM at MKN-Courtroom 2, Foley Federal
                                          Bldg. (Related document(s)14 Motion to Extend Automatic
                                          Stay filed by Debtor PARNELL COLVIN, III) (ccc)
 08/12/2019                               (Entered: 08/12/2019)

                             17           Statement Adjourning Meeting of 341(a) Meeting of
                                          Creditors. Section 341(a) Meeting Continued on 9/27/2019
                                          at 8:30 AM at 341s - Foley Bldg,Rm 1500. CONTINUED
                                          FOR DOCUMENTS AND SCHEDULES Debtor absent.
 08/27/2019                               (SHAPIRO, BRIAN) (Entered: 08/27/2019)




                                       PACER Service Center
                                         Transaction Receipt
                                           09/10/2019 13:14:16
                    PACER                            Client
                                  bs2196:3006774:0
                    Login:                           Code:

                                                              19-14597-mkn Fil or Ent:
                    Description: Docket Report                filed Doc From: 0 Doc To:
                                                     Search   99999999 Term: included




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?976895832969005-L_1_0-1                             9/10/2019
LIVE ECF                                                                                     Page 4 of 4
           Case 19-14597-mkn       Doc 18   Entered 09/10/19 16:22:03          Page 7 of 7


                                               Criteria: Format: html Page counts
                                                         for documents: included
                    Billable
                               2               Cost:     0.20
                    Pages:




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?976895832969005-L_1_0-1                        9/10/2019
